IN THE SUPREME COURT OF THE STATE OF NEVADA


                MARIO CORBINO,                                            No. 85019
                                          Appellant,
                            vs.
                MARY ANDERSON,
                                                                                 FILED
                                          Respondent.                            AUG 0 4 2022
                                                                                         A. BROWN
                                                                                         PREME COURT
                                                                            BY
                                                                                  OEPU    CLEW<

                                      ORDER DISMISSING APPEAL

                            This is a pro se appeal from a purported order entered by "Las
                Vegas Nevada Clark County Clerk of The Court MELISSA SARAGOSA" on
                June 8, 2022. Eighth Judicial District Court, Clark County; Crystal Eller,
                Judge.
                            It appears appellant is attempting to appeal from an order of

                summary eviction entered by the justice court.' The district courts have
                final appellate jurisdiction over cases arising in the justice courts. Nev.
                Const. art. 6, § 6; Waugh v. Casazza, 85 Nev. 520, 521, 458 P.2d 359, 360
                (1969). Thus, this court lacks jurisdiction over an appeal from a justice



                       lIt is not clear from the notice of appeal whether appellant intended
                to appeal to this court or to initiate a second appeal to the district court.
                After appellant filed the instant notice of appeal in the district court, the
                district court entered an order striking that notice.
                       "A notice of appeal [to this court] is effective on the date of receipt by
                the district court clerk." Whitman v. Whitman, 108 Nev. 949, 951, 840 P.2d
                1232, 1233 (1992). Once jurisdiction vests in this court, the district court
                lacks authority to strike a notice of appeal to this court, See Buffington v.
                State, 110 Nev. 124, 126, 868 P.2d 643, 644 (1994) ("Jurisdiction in an
                appeal is vested solely in the supreme court until the remittitur issues to
                the district court."). Therefore, to the extent the notice of appeal is an
                appeal to this court, the district court lacked authority to strike the notice
                and this court takes no action with respect to the order.
SUPREME COURT
         OF
      NEVADA


oil 19.17A
                                                                             L -a - (4'4 ZO
court order.   This court also lacks jurisdiction to the extent appellant
appeals from the June 24, 2022, district court order affirming the order of
summary eviction. See id. Accordingly, this court
            ORDERS this appeal DISMISSED.




                                                  , J.
                        Hardesty


      A4Ltbat.12          , J.                                       J.
Stiglich                                   Herndon



cc:   Hon. Crystal Eller, District Judge
      Mario Corbino
      Mary Anderson
      Eighth District Court Clerk




                                     2